Exhibit 1
                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



  IN RE: APPLICATION OF OMAR                    Misc. Action No. 1:21-mc-00167-LTS
  ALGHANIM FOR AN ORDER TO
  TAKE EXPEDITED DISCOVERY
  FOR USE IN FOREIGN
  PROCEEDING PURSUANT TO 28
  U.S.C. § 1782


                    [PROPOSED] ORDER GRANTING APPLICATION
                    FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

       This matter comes before the Court by an application for discovery pursuant to 28 U.S.C.

§ 1782 (the “Application”) filed by Omar Alghanim. Having reviewed the Application,

Applicant’s Memorandum of Law, the Declaration of Robert Van Kirk filed February 1, 2021

and exhibits thereto, the Declaration of Bader El Jeaan filed February 1, 2021, and the

Declaration of Omar Alghanim filed February 1, 2021 and exhibit thereto, the Court is satisfied

that the production of documents and testimony is warranted pursuant to 28 U.S.C. § 1782, and

the Court hereby ORDERS as follows:

       1. The Application is GRANTED.

       2. Applicant is authorized to issue and serve a subpoena on Milbank LLP for the

           production of the following documents:

               a. Any non-privileged Documents and Communications in your possession,

                  custody or control concerning or relating to the document entitled Mutual

                  Settlement and Release Agreement, dated November 28, 2019 and containing

                  signatures for Kutayba Yousef Ahmed Alghanim and Omar Kutayba

                  Alghanim (the “Mutual Settlement and Release Agreement”).



                                                1
       b. Any non-privileged Documents and Communications concerning or relating

          to the negotiation and/or execution of the Mutual Settlement and Release

          Agreement.

       c. Any non-privileged Documents and Communications concerning or relating

          to Milbank’s knowledge of the facts and/or circumstances relating to the

          matters or issues covered by the Mutual Settlement and Release Agreement,

          including but not limited to the Mutual Settlement and Release Agreement

          itself.

       d. Any non-privileged Documents and Communications in your possession,

          custody or control relating to any email received by David J. Stoll and

          purporting to be from Kutayba Yousef Ahmed Alghanim on or about

          November 28, 2019 and concerning or attaching the Mutual Settlement and

          Release Agreement, including but not limited to the email itself.

       e. All documents evidencing or relating to the retention of Milbank by either

          Kutayba Alghanim or Omar Alghanim, whether individually or jointly, on any

          matter between January 1, 2016 and the present.

3. Milbank LLP shall produce the documents requested in the above subpoena within

   twenty-one (21) days of service of the subpoena and as required under the Federal

   Rules of Civil Procedure and the Local Rules of the United States District Court for

   the Southern and Eastern Districts of New York.

4. Applicant is authorized to issue and serve a subpoena on Milbank LLP for testimony

   of the following topics:




                                       2
       a. Any non-privileged Documents and Communications in your possession,

          custody or control concerning or relating to the document entitled Mutual

          Settlement and Release Agreement, dated November 28, 2019 and containing

          signatures for Kutayba Yousef Ahmed Alghanim and Omar Kutayba

          Alghanim (the “Mutual Settlement and Release Agreement”), including but

          not limited to matters pertaining to the negotiation and execution of the

          document.

       b. Milbank’s knowledge of the facts and circumstances concerning the Mutual

          Settlement and Release Agreement.

       c. The subject matter and authenticity of any document produced by you in

          response to the document requests set forth in Appendix A to the subpoena for

          documents served concurrently with this subpoena.

       d. The matters on which Milbank has been retained by Omar Alghanim and/or

          Kutayba Alghanim, either individually or jointly.

       e. All steps and actions taken by you to identify, locate, and produce all

          documents and communications responsive to any of the document requests

          set forth in Appendix A to the subpoena for documents served concurrently

          with this subpoena.

5. Milbank LLP shall supply the testimony requested in the above subpoena within

   thirty (30) days of service of the subpoena and as required under the Federal Rules of

   Civil Procedure and the Local Rules of the United States District Court for the

   Southern and Eastern Districts of New York.




                                        3
      6. Until further Order by this Court, Milbank LLP shall preserve documents and

         evidence, electronic or otherwise, in its possession, custody or control that contain

         information potentially relevant to the subject matter of Applicant’s document

         requests and requests for testimony as listed in this Order.

      7. The Court shall retain jurisdiction over this matter for the purpose of enforcing this

         Order and assessing any supplemental request for discovery assistance that may be

         requested by Applicant.

      8. A copy of this Order shall be served with each discovery demand.

SO ORDERED

Dated: New York, New York

      ______________, 2021



                                    ________________________________
                                    UNITED STATES DISTRICT JUDGE




                                               4
